—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), entered January 12, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant established that the location of the air conditioning unit which allegedly caused the injuries sustained by the plaintiff Augustus I. Wager was in accordance with the requirements and specifications of his employer. There was no basis for a finding of liability against the defendant (see, Leahy v Mid-West Conveyor Co., 120 AD2d 16, 18-20). In opposition to the defendant’s motion, the plaintiffs failed to raise any issue of fact. Thus, the defendant’s motion for summary judgment was properly granted. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.